DETAILED ACTION
This is a non-final Office action for Application 16/816,491 filed 03/12/2020.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 03/12/2020 and 07/23/2020 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "94" (Figure 3); "96" (Figure 3); "98" (Figure 3); "100" (Figure 3); "102" (Figure 3); "104" (Figure 3); "106" (Figure 3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following informalities:
The reference characters "80" (Figure 4) and "94" (Figure 3) have both been used to designate the first surface of the second electrode (48).
The reference characters "84" (Figure 4) and "98" (Figure 3) have both been used to designate the first end of the second electrode (48).
The reference characters "86" (Figure 4) and "100" (Figure 3) have both been used to designate the second end of the second electrode (48).
The reference characters "88" (Figure 4) and "102" (Figure 3) have both been used to designate the inner polymer film of the second electrode (48).
The reference characters "90" (Figure 4) and "104" (Figure 3) have both been used to designate the flexible metal film of the second electrode (48).
The reference characters "92" (Figure 4) and "106" (Figure 3) have both been used to designate the polymer cover coating of the second electrode (48).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New 

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0030] and [0031], the applicant is reminded that the reference characters used in at least paragraphs [0030] and [0031] for the structural components of the second electrode (48) are inconsistent with those in Figure 3.  The applicant is advised to appropriately amend the drawings and/or the specification with only one set of reference characters for the structural components of the second electrode (48).
Paragraph [0036], line 6, "section" appears to be --suction--.  
Appropriate correction is required.

Claim Objections
Claims 1, 9, 11, 12, and 17 are objected to because of the following informalities:
Claim 1, line 1, "An suction device" appears to be --A suction device--.
Claim 1, lines 7 and 8, "and an electrode region adjacent an expandable fluid region" appears to be --an expandable fluid region, and an electrode region adjacent the expandable fluid region--.  Similar objection applies to the limitations in claim 12 (lines 10 and 11) and claim 17 (line 9).
Claim 1, line 14, "actuation" appears to be --actuation of the electrode pair--.  Similar objection applies to the limitations in claim 12 (line 17).

Claim 11, line 1, the applicant is advised to amend "the first wall and the second wall" to --the first and second walls-- for clarity purposes.
Claim 11, line 2, "the each" appears to be --each--.
Claim 11, line 2, "includes" appears to be --include--.
Claim 12, lines 3 and 4, either "including" or "comprising" should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are replete with indefinite limitations.  As such, the indefinite limitation identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The Examiner is generally available for an interview to discuss any proposed amendment.
Regarding claim 1, the limitation "the electrode pair" in line 13 is indefinite.  Based on the limitations in lines 5-10, it is known that "each artificial muscle" of the "one or more artificial muscles" comprises "an electrode pair."  As such, it is not clear as to whether the limitation "the electrode pair" in line 13 refers to "the electrode pair" of "each artificial muscle" of the "one or more artificial muscles" or simply refers to "the electrode pair" of one of the "one or more artificial muscles."  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  The limitations "the dielectric fluid" in line 14 and "the expandable fluid region" in line 15 are similarly indefinite and should be amended accordingly.  The applicant may indent the limitations in lines 13-16 to be aligned with the limitations in lines 10-12, such that the limitations in lines 13-16 would be applied to "each artificial muscle" in line 6.  However, the applicant should clarify as to whether each electrode pair deforms the "flexible member" to form a respective suction area (i.e., one or more suction areas in total) or there is only one suction area formed by the deformation of the "flexible member."  The applicant may consider the exemplary amendment for claim 1 (see the next page of the current Office action).  Similar rejection applies to the limitations in claim 12 (lines 16-19).  Appropriate correction is required.





(Currently Amended) [[An]]A suction device comprising:
a casing having a top wall, a bottom wall, and a central post extending from the bottom wall;
a flexible member provided across a free end of the central post;
one or more artificial muscles housed within the casing and encircling the central post, each artificial muscle comprising:
a housing having a first wall, a second wall opposite the first wall, an expandable fluid region, and an electrode region adjacent [[an]]the expandable fluid region;
a dielectric fluid housed within the housing; and
an electrode pair housed within the electrode region of the housing, the electrode pair including a first electrode coupled to the first wall and a second electrode coupled to the second wall,
wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation of the electrode pair from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region, 
wherein, when the electrode pair of each artificial muscle is in the actuated state, the one or more artificial muscles deform the flexible member to form a suction area at the free end of the central post.

Regarding claim 2, it is recited in lines 1 and 2, "wherein the casing has a lip formed in the top wall of the casing encircling the free end of the central post and defining an opening."  It is not clear as to which particular structure (i.e., the "lip" or the "casing") is "encircling the free end of the central post and defining an opening" as claimed.  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Similar rejection applies to the limitations in claim 13 (line 2).  Appropriate correction is required.
Regarding claim 4, it is recited in lines 1 and 2, "wherein, when in the actuated state, at least a portion of the body portion of the flexible member extends through the opening in the top wall of the casing."  There is insufficient antecedent basis for the limitation "the actuated state" for the "at least a portion of the body portion of the flexible member" in the claim.  As best understood, only "the electrode pair" in claim 1 (line 13) has an actuated state.  It is not recited that the "at least a portion of the body portion of the flexible member" has an actuated state.  The "flexible member" is simply deformed based on claim 1 (lines 15 and 16).  The limitations "when in the actuated state" in claim 4 should be amended accordingly.  Similar rejection applies to the limitations in claim 6 (line 2) and claim 15 (line 1).  Appropriate correction is required.
Regarding claim 5, it is recited in lines 1-3, "wherein the first electrode and the second electrode of the one or more artificial muscles comprise an inner polymer film and a metal film, the first electrode and the second electrode coated in a polymer cover coating."  Firstly, it is not clear as to how two electrodes (i.e., the "first electrode" and one polymer cover coating (i.e., "a polymer cover coating").  Isn't each of the two electrodes coated in a respective polymer cover coating?  Secondly, based on the limitations in claim 1 (lines 5-12), it is known that "each artificial muscle" of "the one or more artificial muscles" comprises "a first electrode" and "a second electrode."  As such, it is not clear as to whether the limitation "the first electrode" in claim 5 refers to the "the first electrode" of "each artificial muscle" of "the one or more artificial muscles" or refers to the "the first electrode" of one of "the one or more artificial muscles."  Similar rejection applies to the limitations "the second electrode of the one or more artificial muscles" in claim 5 (lines 1 and 2), "the first electrode" in claim 5 (line 2), "the second electrode" in claim 5 (line 3), "the first or second electrodes" in claim 7 (lines 1 and 2), "the housing" in claim 7 (line 2), "the electrode pair of the one or more artificial muscles" in claim 10 (lines 1 and 2), "the first electrode" in claim 10 (line 3), "the second electrode of the one or more artificial muscles" in claim 10 (lines 3 and 4), "the first electrode" in claim 16 (line 1), "the second electrode" in claim 16 (line 1), "the electrode pair of the one or more artificial muscles" in claim 17 (line 14), "the dielectric fluid" in claim 17 (line 15), "the expandable fluid region" in claim 17 (line 16), "the electrode pair of the one or more artificial muscles" in claim 18 (lines 1 and 2), "the electrode pair of the one or more artificial muscles" in claim 19 (lines 1 and 2), and "the expandable fluid region of the one or more artificial muscles" in claim 20 (line 4).  With respect to claims 17-20, the applicant may simply change "each artificial muscle comprising" in claim 17 (line 7) to --the one or more artificial muscles comprising--.       Appropriate correction is required.
Regarding claim 9, it is recited in lines 1 and 2, "The suction device of claim 8, comprising four artificial muscles, wherein the expandable fluid region of each of the plurality of artificial muscles are arranged to encircle to the central post."  Based on the limitations in claim 1 (lines 1-5) and the limitations in claim 8 (lines 1 and 2), it is known that the "suction device" of claim 8 comprises the "one or more artificial muscles" in claim 1 (line 5) and the "plurality of artificial muscles" in claim 8 (line 2).  As such, since claim 9 depends from claim 8, it is not clear as to how the "four artificial muscles" in claim 9 (line 1) are related to the "one or more artificial muscles" in claim 1 and the "plurality of artificial muscles" in claim 8 (line 2).  For example, does the "suction device" of claim 9 comprise the "four artificial muscles" in claim 9 in addition to the "one or more artificial muscles" in claim 1 and the "plurality of artificial muscles" in claim 8?  Moreover, there is insufficient antecedent basis for the limitation "the expandable fluid region" (claim 9, lines 1 and 2) in the claim, since claim 8 does not recite that the "plurality of artificial muscles" have any structural components.  Note that "each artificial muscle" of the "one or more artificial muscles" in claim 1 has an expandable fluid region.  Does the applicant intend to state the following: --(claim 8) The suction device of claim 1, wherein the one or more artificial muscles comprise a plurality of artificial muscles positioned in contact with one another-- and --(claim 9) The suction device of claim 8, wherein the plurality of artificial muscles comprise four artificial muscles, the expandable fluid region of each of the four artificial muscles arranged to encircle the central post--?    Appropriate correction is required.
Regarding claim 12, it is recited in line 3, "a suction device provided within the interior vehicle surface."  It is not clear as to how the "suction device" (20) can be 
  Regarding claim 17, the limitation "an object" is recited twice in the claim (e.g., in lines 1 and 2).  As such, it is not clear as to whether the "object" in line 2 is the same as or different from the "object" in line 1.  The applicant is reminded that the "object" in line 2 is positively recited as a required structure within the scope of claim 17 while the "object" in line 1 is functionally recited as a functional element.  Appropriate correction is required.
Claims 3, 8, 11 and 14 are rejected, at least, as being dependent from a rejected claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631